DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10 December 2020.  These drawings are acceptable.
Specification
The amendments to the specification were received on 10 December 2020. These amendments to the specification are acceptable.
Reasons for Allowance
Claims 2-21 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Gardner et al (US 2011/0071506), fails to disclose or make obvious a device as described in claims 2 and 17. Specifically, Gardner fails to disclose or make obvious a safety urinary catheter, in combination with all of the other elements of the claim, with a stretch valve that is connected to the catheter at an anchor point at the proximal end of the catheter. Instead, Gardner teaches a stretch valve that is only connected to the catheter at a stopper point (where the stopper plug 62 blocks fluid flow) and the rest of the connector 61 is movable with respect to the inflation lumen 40. It would not be obvious to one of ordinary skill to provide an anchor at the proximal end of the catheter because Gardner is able to tension the catheter sufficiently to move the stopper 61 from a blocking position (Fig. 2) to an unblocked position (Fig. 3) without having the valve connected to the catheter at two points.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 2 and 17. Claims 3-16 and 18-21 are allowed for incorporating the above limitations due to their respective dependencies on the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Briscoe et al (US 2002/0198558) teaches a catheter that has an auto-regulating valve at its distal end, as shown in Figures 9-11.
Gershowitz (US 2003/0163115) teaches a catheter with a slidable rod 34 that selectively opens an inflation lumen and inflation ports of a balloon, as best seen in Figures 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783